Citation Nr: 0429697	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a back 
injury at D4-D5, with lateral compression and anterior 
displacement of D5 and post-traumatic arthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.


This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  The veteran had 
previously been evaluated as 10 percent disabled due to his 
disability of the dorsal spine, the maximum allowed.  The 
veteran's disability rating was increased to 20 percent 
disabling in the July 2002 rating decision, as analogous to 
the lumbar spine.  See 38 C.F.R. § 4.20 (2004).  The veteran 
voiced disagreement with the disability rating assigned and a 
Statement of the Case (SOC) was issued in April 2003.  The 
veteran perfected his appeal for an increased rating later 
that same month.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was afforded a VA spine examination in connection 
with this increased rating claim in June 2002.  The June 2002 
examination report does not contain ranges of rotation of the 
veteran's spine, which is important in light of the 
regulatory change in the criteria for evaluating spine 
conditions.  Moreover, the veteran's April 2003 substantive 
appeal reflects that he asserted that his back had become 
more severe with constant pain.  As the evidence subsequent 
to the June 2002 VA examination suggests that the veteran's 
service-connected may have worsened, the Board feels that a 
current examination is warranted in the instant case.  See 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this 
matter is REMANDED for the following actions:

1.  Obtain the veteran's medical records 
from the VA medical facility in Memphis, 
Tennessee, from May 2002 to the present.

2.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and extent of his service-
connected residuals of a back injury at 
D4-D5.  The examiner is requested to 
provide specific ranges of motion, as 
limited by pain, for forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
Send the claims folder to the examiner 
for review.

3.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC that contains notice of 
all relevant actions taken on the claim 
for benefits, to include the revised 
regulations for evaluating spine 
conditions, and all evidence received 
since April 2003.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




